per curiam:
La prueba, en cuanto al estado de embria-guez del acusado fue contradictoria. La del fiscal, tendió a demostrar que al ocurrir el accidente de automóviles, uno de los cuales era conducido por el acusado, éste expedía un fuerte olor a licor, se tambaleaba, hablaba incoherentemente y cami-naba dando zigzags, llegando el Sargento de la Policía a la conclusión de que el acusado estaba en estado de embriaguez; que el acusado estaba en una fiestecita despidiendo a un her-mano que embarcaba hacia Estados Unidos; aunque al prin-cipio el acusado accedió a someterse al examen de sangre u orina, cuando llegó al hospital se negó a ello. La prueba de defensa tendió a demostrar que el acusado, no expedía olor a licor, hablaba coherentemente y no se tambaleaba, encon-trándose en estado normal y no de embriaguez.
El conflicto de la prueba fue resuelto en contra del acu-sado. El Tribunal sentenciador dio crédito a la prueba de *475cargo y ésta es suficiente para sostener la convicción. Pueblo v. Cabrera Osorio, 84 D.P.R. 97 (1961); Pueblo v. Monroig Rodríguez, 87 D.P.R. 655 (1963). No debemos intervenir con la sana discreción del juez sentenciador al apreciar la prueba, ni constituirnos en tribunal de primera instancia para sustituir nuestro criterio por el de aquél y hacer nuestra propia apreciación de los hechos, excepto en circunstancias que demuestren que se incurrió por el tribunal sentenciador en manifiesto error, prejuicio o parcialidad. Esa ha sido la norma constante de este Tribunal y no debemos apartarnos de ella. Pueblo v. Ordein Sánchez, 86 D.P.R. 484 (1962); Pueblo v. Santana, 79 D.P.R. 122 (1956); Pueblo v. Aquino, 79 D.P.R. 18 (1956); Pueblo v. Carees, 78 D.P.R. 102 (1955); Pueblo v. Blanco, 68 D.P.R. 932 (1948); Pueblo v. Otero, 67 D.P.R. 765 (1947).

Se confirmará la sentencia apelada.